Name: COMMISSION REGULATION (EC) No 202/96 of 2 February 1996 establishing the quantity available for the second quarter of 1996 in respect of certain products in the milk and milk products sector under the arrangements provided for in the Agreements on free trade between the Community and the Baltic States
 Type: Regulation
 Subject Matter: international trade;  processed agricultural produce;  tariff policy;  Europe
 Date Published: nan

 3 . 2. 96 I EN I Official Journal of the European Communities No L 27/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 202/96 of 2 February 1996 establishing the quantity available for the second quarter of 1996 in respect of certain products in the milk and milk products sector under the arrangements provided for in the Agreements on free trade between the Community and the Baltic States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1713/95 of 13 July 1995 laying down detailed rules for the application to milk and milk products of the arrange ­ ments provided for in the Agreements on free trade between the Community and the Baltic States ('), as amended by Regulation (EC) No 2931 /95 (2), and in parti ­ cular Article 4 (4) thereof, Whereas, pursuant to Commission Regulation (EC) No 61 /96 establishing the extent to which the applications for import licences submitted in January 1996 for these products can be accepted (3), the applications for import licences submitted for the products referred to in Regula ­ tion (EC) No 1713/95 cover quantities below those avail ­ able for certain products ; whereas the quantity for each product available in the period from 1 April to 30 June 1996 should consequently be established, HAS ADOPTED THIS REGULATION : Article 1 The quantity available pursuant to Regulation (EC) No 1713/95 for the period from 1 April to 30 June 1996 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 3 February 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 February 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 163, 14. 7. 1995, p. 5 . (2) OJ No L 307, 20 . 12. 1995, p. 10 . (3) OJ No L 13, 18 . 1 . 1996, p. 10 . A N N E X To ta l qu an tit y av ai la bl e fo r th e pe rio d 1 A pr il to 30 Ju ne 19 96 No L 27/2 (to nn es ) I EN I C ou nt ry Re pu bl ic of Es to ni a Re pu bl ic of La tv ia Re pu bl ic of Li th ua ni a C N co de s 04 02 10 19 04 02 21 19 04 05 10 11 04 05 10 19 B ut te r 04 06 90 C he es e 04 02 10 19 04 02 21 19 04 02 29 99 04 05 10 11 04 05 10 19 B ut te r 04 06 10 04 06 90 21 04 06 90 23 04 02 10 19 04 02 21 19 04 02 29 99 04 05 10 11 04 05 10 19 B ut te r 04 06 10 80 04 06 30 31 04 06 30 39 04 06 90 01 Q ua nt ity av ai la bl e 33 3, 12 4 22 1, 81 2 40 0 ,  81 2, 25 2  33 8, 30 0 17 5,  17 5,  83 0,   36 0, 68 8 35 0,  17 5,  Official Journal of the European Communities 3 . 2. 96